February 13, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
                  MATTHEW W. WASSERMAN, Appellant

NO. 14-13-00851-CV                          V.

                 CHRISTINA BERGERON GUGEL, Appellee
                   ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on September 12, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.